Citation Nr: 0217044	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  02-04 948A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Cincinnati, 
Ohio


THE ISSUE

Entitlement to reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization in Middletown Regional Hospital from October 
12 to October 13, 2001. 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1969.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 decision by the Medical 
Administration Service (MAS) of VA Medical Center (VAMC) in 
Cincinnati, Ohio, which denied the veteran's claim for 
reimbursement or payment for unauthorized medical services 
rendered during a private hospitalization in Middletown 
Regional Hospital in Middletown, Ohio from October 12 to 
October 13th, 2001.


FINDINGS OF FACT

1.  The veteran was hospitalized in Middletown Regional 
Medical Center in Middletown, Ohio from October 12 to 
October 13, 2001.

2.  At the time of the hospitalization at issue, the veteran 
had no adjudicated service-connected disabilities.

3.  The veteran did not file his claim for reimbursement of 
medical expenses for his hospitalization at Middletown 
Regional Medical Center within 90 days of discharge on 
October 13, 2001.


CONCLUSION OF LAW

The criteria for reimbursement or payment for unauthorized 
medical services rendered in connection with a private 
hospitalization in Middletown Regional Hospital from October 
12 to October 13, 2001 have not been met.  38 U.S.C.A. 
§§ 1725, 1728 (West 1991 & Supp. 2002); 38 C.F.R. § 17.1004 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the VA should pay the 
costs associated with his private hospitalization in October 
2001, because he was enrolled in a VA health care system at 
the time.  In addition, he says that on the day of the 
admission, when he began experiencing chest pains, he called 
VA and was told by a nurse to go to the nearest hospital and 
that VA would take care of the charges.  He contends that an 
emergency was present, and VA facilities were not feasibly 
available.
The veteran has been notified of the evidence necessary to 
substantiate his claim and of the applicable legal criteria.  
The essential facts are not in dispute; the case rests on 
the interpretation and application of the relevant law.  The 
Veterans Claims Assistance Act of 2000 does not affect 
matters on appeal when the issue is limited to statutory 
interpretation.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001). A review of the file indicates that there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating his claim.  Accordingly, the 
notice and duty to assist provisions of the law have been 
satisfied. 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); see 
Dela Cruz.  (Recent regulations promulgated pursuant to the 
VCAA apply only to claims for benefits that are governed by 
38 C.F.R. Part 3, and, accordingly, have no bearing on the 
instant case, which is governed by 38 C.F.R. Part 17.  See 
66 Fed. Reg. 45,620, 45,629 (Aug. 29, 2001).)

In order to be entitled to payment or reimbursement for 
medical expenses incurred without prior authorization from 
the VA, the treatment must have been either for an 
adjudicated service-connected disability, or for a 
nonservice-connected disability associated with and held to 
be aggravating an adjudicated service-connected disability, 
or for any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability (or, under certain circumstances, when 
participating in a course of vocational rehabilitation under 
the auspices of the VA).  In addition, the treatment must 
have been for a medical emergency, and no VA facilities can 
have been feasibly available.  38 U.S.C.A. § 1728 (West 
1991); 38 C.F.R. § 17.120 (2002).

The veteran did not have any adjudicated service-connected 
disabilities at the time of the hospitalization in question.  
Thus, he did not meet the first criterion listed for 
reimbursement of unauthorized medical expenses.  All three 
of the criteria set forth must be met in order for the VA to 
pay for unauthorized medical expenses.  Malone v. Gober, 10 
Vet. App. 539 (1997).

The Millennium Health Care and Benefits Act, Public Law 106- 
117, provides for the reimbursement of non-VA emergency 
treatment for which the veteran is personally liable in 
certain circumstances, regardless of service-connected 
status, if the veteran is an active VA health care 
participant.  38 U.S.C.A. § 1725 (West Supp. 2002.)  This 
statute, which became effective in May 2000, defines an 
active VA health care participant as a veteran who is (A) 
enrolled in the health care system established under 38 
U.S.C. § 1705, and (B) received care under Chapter 17 within 
the 24-month period preceding the emergency treatment. 38 
U.S.C.A. § 1725(b)(1).

In addition,

(a) A claimant for payment or reimbursement under 38 U.S.C. 
1725 must be the entity that furnished the treatment, the 
veteran who paid for the treatment, or the person or 
organization that paid for such treatment on behalf of the 
veteran. 
 (b) To obtain payment or reimbursement for emergency 
treatment under 38 U.S.C. 1725, a claimant must submit to 
the VA medical facility of jurisdiction a completed standard 
billing form (such as a UB92 or a HCFA 1500).  The completed 
form must also be accompanied by a signed, written statement 
declaring that "I hereby certify that this claim meets all 
of the conditions for payment by VA for emergency medical 
services under 38 CFR 17.1002 and 17.1003.  I am aware that 
38 U.S.C. 6102(b) provides that one who obtains payment 
without being entitled to it and with intent to defraud the 
United States shall be fined in accordance with title 18, 
United States Code, or imprisoned not more than one year, or 
both." 
 Note to §  17.1004(b): These regulations regarding 
payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities also 
can be found on the internet at 
http://www.va.gov/health/elig. 
 (c) Notwithstanding the provisions of paragraph (b) of 
this section, no specific form is required for a claimant 
(or duly authorized representative) to claim payment or 
reimbursement for emergency transportation charges under 38 
U.S.C. 1725. The claimant need only submit a signed and 
dated request for such payment or reimbursement to the VA 
medical facility of jurisdiction, together with a bill 
showing the services provided and charges for which the 
veteran is personally liable and a signed statement 
explaining who requested such transportation services and 
why they were necessary. 
 (d) To receive payment or reimbursement for emergency 
services, a claimant must file a claim within 90 days after 
the latest of the following: 
 (1) July 19, 2001. 
 (2) The date that the veteran was discharged from the 
facility that furnished the emergency treatment; 
 (3) The date of death, but only if the death occurred 
during transportation to a facility for emergency treatment 
or if the death occurred during the stay in the facility 
that included the provision of the emergency treatment; or 
 (4) The date the veteran finally exhausted, without 
success, action to obtain payment or reimbursement for the 
treatment from a third party. 
 (e) If after reviewing a claim the decisionmaker 
determines that additional information is needed to make a 
determination regarding the claim, such official will 
contact the claimant in writing and request additional 
information.  The additional information must be submitted 
to the decisionmaker within 30 days of receipt of the 
request or the claim will be treated as abandoned, except 
that if the claimant within the 30-day period requests in 
writing additional time, the time period for submission of 
the information may be extended as reasonably necessary for 
the requested information to be obtained.  38 C.F.R. 
§ 17.1004 (2002).

In the case at bar, the veteran's claim for medical 
reimbursement for emergency medical treatment at Middletown 
Regional Hospital from October 12 to October 13, 2001 and 
copies of his medical bills from the aforementioned facility 
were not received by the VAMC in Cincinnati, Ohio until 
March 1, 2002.  In a letter to the veteran, dated March 6, 
2002, the VAMC informed the veteran that his claim had been 
considered under the Millennium Health Care and Benefits Act 
but because he had not filed his claim for reimbursement of 
medical expenses within ninety (90) days from October 13, 
2001, the date of his discharge from Middletown Regional 
Medical Center, his claim was considered not timely filed 
and was denied.  In his Notice of Disagreement, received by 
the RO in March 2002, the veteran indicated that the reason 
that he had not filed his claim for medical reimbursement of 
emergency medical treatment within 90 days of his discharge 
from Middletown Regional Hospital on October 13, 2001 was 
because he had undergone several subsequent medical 
procedures at the VAMC in Dayton, Ohio in December and 
January 2001.  While it is unfortunate that the veteran 
underwent subsequent medical care which apparently prevented 
him from filing his claim within 90 days of discharge from 
Middletown Regional Hospital on October 13, 2001, the 
regulation is explicit with respect to filing of a claim for 
payment or reimbursement of emergency medical treatment 
under 38 U.S.C.A. § 1725.  

In this case, there is no legal basis on which the veteran's 
claim can be granted.  The relevant facts are not in 
dispute, and it is the law which determines the outcome of 
this case.  As a matter of law, the claim must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Reimbursement or payment for unauthorized medical services 
rendered in connection with a private hospitalization at 
Middletown Regional Hospital from October 12 to October 13, 
2001 is denied.



		
	U.R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

